UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1223


LAZINA KING; RIA KING,

                    Plaintiffs - Appellants,

             v.

CALIBER HOME LOANS INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-03489-GJH)


Submitted: June 14, 2018                                          Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lazina King, Ria King, Appellants Pro Se. Melissa O. Martinez, MCGUIREWOODS,
LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lazina King and Ria King appeal the district court’s orders dismissing their

complaint as barred by res judicata and denying their Fed. R. Civ. P. 59(e) motion. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. King v. Caliber Home Loans Inc., No. 8:16-cv-

03489-GJH (D. Md. Sept. 22, 2017; Feb. 23, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2